DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 4 & 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4
The claim calls out Mnin. After reading the specification, it appears to the Examiner that this is a type and should be MMin.  If this is true that this should indicate “a minimum value of M”, appropriate correction is required. Examiner will examine the claim as if this were the case. 
Regarding claim 9


The claim calls out Mnin. After reading the specification, it appears to the Examiner that this is a type and should be MMin.  If this is true that this should indicate “a minimum value of M”, appropriate correction is required. Examiner will examine the claim as if this were the case. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwadate (US 2013/0134977 A1) in view of Birnbaum et al. (US 4675847 A) in view of Grodzki et al. (US 2016/0047874 A1
Regarding claim 1
Iwadate discloses 
A data acquisition device ([0003]), comprising:
a fat-suppression pulse exertion generator configured to exert a fat-suppression pulse on an imaging area at set intervals ([0078], the “intervals” are the time slots before imaging sequence and between imaging sequences A.sub.1k and A.sub.21)


to suppress an initial fat signal corresponding to the intermediate echo datum of echo data collected between two fat-suppression pulses within [0, a] ([0090], the data is collected between the two fat-suppression pulse, FIG. 11, FSP1 and FSP2), 
and an excitation and acquisition generator configured to exert an RF pulse train and a series of phase encoding gradients after each fat-suppression pulse (FIG. 4, [0053],  a 3-D gradient echo method is implemented during each repetition time collecting data.  Since the data is collected after a fat suppression pulse, the gradients are implemented after the fat-suppression pulse(s)).                                       
Iwadate does not explicitly teach 
“suppress the fat signal to a negative value and maintain the fat signal
wherein a is a preset threshold close to 0, 
collect the corresponding echo data, and fill the echo data into K-space in a linear filling mode”.
Birnbaum, however, teaches 
suppress the fat signal to a negative value and maintain the fat signal
wherein a is a preset threshold close to 0 (column 14, lines 20—50, there is a threshold level, and the fat signal is “fat zero”)  
Iwadate in view of Birnbaum do not explicitly teach                                 
“collect the corresponding echo data, and fill the echo data into K-space in a linear filling mode.” 

Grodzki, however, teaches 
collect the corresponding echo data, and fill the echo data into K-space in a linear filling mode ([0076], Cartesian is “linear-filling mode”—line by line.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “fat suppression threshold to zero” as taught by Birnbaum as well as the “linear-filling mode” of Grodzki in the device of  Iwadate.
The justification for this modification would be to 1) suppress fat images as much as possible to image other areas such as those containing mostly water, and 2) to use a simple method for filling k-space to keep hardware and cost to a minimum.
Regarding claim 6
Iwadate in view of Birnbaum in view of Grodzki teach the device comprising the the data acquisition device according to claim 1. 
Iwadate applied to claim 6 further teaches 
A magnetic resonance imaging device ([0002]—[0003]). 
Regarding claim 7
Iwadate discloses 
A data acquisition method ([0003]), comprising: 
exerting a fat-suppression pulse on an imaging area at set intervals ([0078], the “intervals” are the time slots before imaging sequence and between imaging sequences A.sub.1k and A.sub.21) to suppress an initial fat signal to a negative value and maintain the fat signal corresponding to the intermediate echo datum of the echo data collected between two fat-suppression pulses within [0, a] ([0090], the data is collected between the two fat-suppression pulse, FIG. 11, FSP1 and FSP2), 
Iwadate does not exlicitly disclose
“wherein a is a preset threshold close to 0, and exerting a radio frequency (RF) pulse train and a series of phase encoding gradients after each fat-suppression pulse, 
collecting corresponding echo data, and filling the echo data into K-space in a linear filling mode”.
 	Birnbaum, however, teaches
wherein a is a preset threshold close to 0, and exerting a radio frequency (RF) pulse train and a series of phase encoding gradients after each fat-suppression pulse (column 14, lines 20—50, there is a threshold level, and the fat signal is “fat zero”) , 
Iwadate in view of Birnbaum do not explicitly teach 
“collecting corresponding echo data, and filling the echo data into K-space in a linear filling mode.” 

Grodzki, however, teaches 
collect the corresponding echo data, and fill the echo data into K-space in a linear filling mode ([0076], Cartesian is “linear-filling mode”—line by line.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “fat suppression threshold to zero” as taught by Birnbaum as well as the “linear-filling mode” of Grodzki in the device of  Iwadate.
The justification for this modification would be to 1) suppress fat images as much as possible to image other areas such as those containing mostly water, and 2) to use a simple method for filling k-space to keep hardware and cost to a minimum.
Claims 2, 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwadate (US 2013/0134977 A1) in view of Birnbaum et al. (US 4675847 A) in view of Grodzki et al. (US 2016/0047874 A1) in view of Sugiura (US 2009/0091324 A1). 
Regarding claim 2
Iwadate in view of Birnbaum in view of Grodzki teach the data acquisition method as claimed in claim 1. 
Iwadate in view of Birnbaum in view of Grodzki do not explicitly teach 


“further comprising a fat-suppression pulse determination processor configured to determine a flip angle of a fat-suppression pulse based on a principle that the fat signal corresponding to the intermediate echo datum of the echo data collected between the two fat-suppression pulses is kept within [0, a], and the fat-
suppression pulse exertion generator is configured to exert a fat- suppression pulse having the flip angle on an imaging area at the set intervals”.
Sugiura, however, teaches 
further comprising a fat-suppression pulse determination processor ([0066], processor is inherent to create a fat-suppression pulse) configured to determine a flip angle of a fat-suppression pulse based on a principle that the fat signal corresponding to the intermediate echo datum of the echo data collected between the two fat-suppression pulses is kept within [0, a], ([0066], the flip angle is dependent on the fact that the fat suppression pulse is within an interval Td and the irradiation of the 90 degree RF pulse), and 
the fat-suppression pulse exertion generator is configured to exert a fat- suppression pulse having the flip angle on an imaging area at the set intervals, ([0069]—[0070], fat suppression pulses are within a millisecond time-frame, FIG. 6—8, the fat suppression is achieved by setting a certain flip angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “fat suppression pulse 

having a flip angles set in intervals” as taught by Sugiura in the method of Iwadate in view of Birnbaum in view of Grodzki.
The justification for this modification would be to set the fat-suppression level to a pre-determined magnitude ([0014], Sugiura). 
Regarding claim 3
Iwadate in view of Birnbaum in view of Grodzki in view of Sugiura teach the data acquisition device as claimed in claim 2, 
Sugiura applied to claim 3 further teaches 
wherein, in response to the fat signal corresponding to the intermediate echo datum being outside [0, a] in the determination of the flip angle value ([0066] & [0097], the flip angle is substantially reduced) the fat-suppression pulse determination processor (FIG. 1, the computer creates the fat-suppression pulse) is configured to:
reduce the echo train length, or extract group members to divide the echoes within the standard echo train length into at least two echo groups, and calculate the flip angle value of the fat-suppression pulse for each echo group ([0076], the MRI signals are reduced—i.e., echo train length is reduced). 
Regarding claim 8
Iwadate in view of Birnbaum in view of Grodzki teach the data acquisition method as claimed in claim 7. 

Iwadate in view of Birnbaum in view of Grodzki do not explicitly teach 
“further comprising, before exerting a fat-suppression pulse on an imaging area at set intervals, determining the flip angle of a fat- suppression pulse based on a principle that the fat signal corresponding to the intermediate echo datum of the echo data collected between the two fat-suppression pulses is kept within [0, a], 
wherein exerting the fat-suppression pulse on an imaging area at set intervals is exerting a fat-suppression pulse having the flip angle on an imaging area at set intervals”. 
Sugiura, however, teaches 
further comprising, before exerting a fat-suppression pulse on an imaging area at set intervals ([0066]), determining the flip angle of a fat-suppression pulse based on a principle that the fat signal corresponding to the intermediate echo datum of the echo data collected between the two fat-suppression pulses is kept within [0, a] ([0066], the flip angle is dependent on the fact that the fat suppression pulse is within an interval Td and the irradiation of the 90 degree RF pulse),                                        
wherein exerting the fat-suppression pulse on an imaging area at set intervals is exerting a fat-suppression pulse having the flip angle on an imaging area at set 
intervals ([0069]—[0070], fat suppression pulses are within a millisecond time-frame, FIG. 6—8, the fat suppression is achieved by setting a certain flip angle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “fat suppression pulse having a flip angles set in intervals” as taught by Sugiura in the method of Iwadate in view of Birnbaum in view of Grodzki.
The justification for this modification would be to set the fat-suppression level to a pre-determined magnitude ([0014], Sugiura). 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwadate (US 2013/0134977 A1) in view of Birnbaum et al. (US 4675847 A) in view of Grodzki et al. (US 2016/0047874 A1) in view of Johnson et al. (US 2016/0374586 A1).           
Regarding claim 11
Iwadate in view of Birnbaum in view of Grodzki teach a processor to perform the method of claim 7 ([0044], Iwadate). 
	Although strongly implied in Iwadate and Grodzki, neither reference teaches 
explicitly 
“A non-transitory computer-readable storage medium with an executable program stored thereon.” 
Johnson, however, teaches 
A non-transitory computer-readable storage medium with an executable program stored thereon ([0066]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “non-transitory computer readable medium” as taught by Johnson in the method of Iwadate in view of Birnbaum in view of Grodzki.
The justification for this modification would be to have a permanent way to store the MRI program. 
Allowable Subject Matter
Claims 4, 5, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4
Nothing in the prior art of record teaches or discloses: 
“a comparator configured to: 
compare an echo number Mnin of a lowest fat signal with an echo number Mc corresponding to a K-space center, 
provide a first processing notification to a second processor in response to Mc ≤Mnin and  provide a second processing notification to a third processor in response to Mc ≥ Mnin; 
 the second processor configured to reduce the flip angle of the fat-suppression pulse at the set intervals according to the first processing notification and calculate fat signals in all echoes within an echo train length until the fat signal at M, is minimized, the flip angle of the corresponding fat-suppression pulse at this time is a final flip angle; and  
the third processor configured to: 
reduce the echo train length according to the second processing notification, or extract group members to divide the echoes within the standard echo train length into at least two echo groups, instruct the first processor to set the flip angle of the 


fat- suppression pulse to 180° based on the reduced echo train length, and calculate fat signals  in all echoes within a fat-suppression echo train length”.

In connection with the rest of the claim language.  

Regarding claim 5
The claim is allowable due to its dependency on claim 4. 
Regarding claim 9

    PNG
    media_image1.png
    431
    814
    media_image1.png
    Greyscale

	In connection with the rest of the claim language. 
Regarding claim 10
The claim is allowable due to its dependency on claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone


 number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852